Citation Nr: 0307052	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as unspecified stomach problems.

2.  Entitlement to service connection for a genitourinary 
disorder, to include hormonal and sexual problems and 
testicular pain.

3.  Entitlement to service connection for post-operative 
sebaceous cysts on the upper back and chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In the December 2001 rating decision, the RO, in pertinent 
part, denied claims of entitlement to service connection for 
dyspepsia, claimed as unspecified stomach problems, and 
hormonal and sexual problems.  The veteran perfected an 
appeal on those matters.

In the May 2002 rating decision, the RO denied a claim of 
entitlement to service connection for post-operative 
sebaceous cysts on the upper back.  The veteran perfected an 
appeal on that matter when the RO received a VA Form 9 from 
him on August 5, 2002.

In November 2002, the Board remanded the case to the RO to 
schedule the veteran for a Travel Board hearing.  

In March 2003, after being given proper notice pursuant to 
38 C.F.R. § 19.76 (2002), the veteran failed to report for 
his scheduled Travel Board hearing.  Therefore, no further 
development with regard to a hearing is necessary.

The case has been returned to the Board for further appellate 
review.
 

REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In a May 2002 notice of disagreement on the issue of service 
connection for cysts, the veteran stated that with regard to 
his claim for hormonal and sexual problems, "[t]he other 
claim I drop it."  He said that "[m]aybe the sex problem I 
was having came from something else."  He then reiterated 
that his skin and stomach disorders were related to active 
service.

As mentioned before, the Board in November 2002 remanded the 
claim of service connection for a genitourinary disorder, to 
include hormonal and sexual problems.  

Therefore, the question of whether the veteran still intends 
to withdraw that claim needs to be clarified.

Additionally, the RO in July 2002 received VA medical 
records, which pertained to, inter alia, the veteran's 
gastrointestinal disorder.  However, an August 2002 
supplemental statement of the case (SSOC) only addresses the 
issue of service connection for post-operative sebaceous 
cysts.  This SSOC should have also addressed the issue of 
service connection for a gastrointestinal disorder.

Those VA medical records are pertinent to the issue of 
service connection for a gastrointestinal disorder and was 
received after the statement of the case regarding that 
matter was issued and before the appellate record was 
transferred to the Board.  

When additional pertinent evidence is received after the 
statement of the case or the latest SSOC, a SSOC must be 
issued.  See 38 C.F.R. § 19.31 (2002).  

Therefore, a SSOC needs to be issued on the claim of service 
connection for a gastrointestinal disorder that addresses the 
VA medical records received in July 2002.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Although the RO sent development letters to the veteran in 
September 2001 and April 2002, these letters are not 
consistent with the notice requirements of the VCAA.  In this 
case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these circumstances 
because current law requires the RO to issue a supplemental 
statement of the case and where the agency of original 
jurisdiction has performed little or no development.  See 38 
C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should ask the veteran whether 
he still intents to withdraw his claim 
for service connection for a 
genitourinary disorder, to include 
hormonal and sexual problems and 
testicular pain.

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter to include obtaining any medical 
records not currently on file that are 
identified pursuant to that letter, and 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


